DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 03/14/2022 has been considered by the examiner and made of record in the application file.

Priority
03.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
04.	The drawings were received on 03/14/2022.  These drawings are accepted.

Double Patenting
05.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
06.	Claims 1 – 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 20 of prior US Patent 11,269,847.  Although the conflicted claims are not identical, they are not patentably distinct from each other because claims of the instant application recite nearly the same claim limitations as the prior patent.  Please see table below.
Application 17/685,984
Patent 11,269,847
1. A computer-implemented method comprising:

receiving a request to perform a  shuffle operation on a data stream that comprises a plurality of records that each include a key, the shuffle operation being an operation that groups the plurality of records in the data stream by key;

assigning an initial key range that corresponds to the data stream to a first shuffler of a plurality of shufflers; 










determining to reconfigure the shuffle operation; and 




in response to determining to reconfigure the shuffle operation, reconfiguring the shuffle operation while the shuffle operation is running, the reconfiguring comprising assigning a new key range for the first shuffler that is different than the initial key range that was assigned to the first shuffler.
1. A computer-implemented method comprising:

receiving a request to perform a shuffle operation on a data stream that comprises a plurality of records that each include a key, the shuffle operation being an operation that groups the plurality of records in the data stream by key;

assigning an initial key range that corresponds to the data stream to a first shuffler of a plurality of shufflers;
obtaining performance statistics for the plurality of shufflers in regards to the shuffle operation;

analyzing the performance statistics for the plurality of shufflers in regards to the shuffle operation;

determining, based on the analyzing the performance statistics for the plurality of shufflers in regards to the shuffle operation, to reconfigure the shuffle operation; and

in response to determining to reconfigure the shuffle operation based on the analyzing the performance statistics for the plurality of shufflers in regards to the shuffle operation, assigning a new key range for the first shuffler that is different than the initial key range that was assigned to the first shuffler.


	Claim 1 of the instant application discloses nearly the same claim limitations as the prior patent, except that they are broader.  For example, claim 1 does not recite obtaining performance statistics and analyzing the performance statistics.  However, this is merely a broadening of the claims, and the same limitations are otherwise present.  Furthermore, claim 2 of the instant application recites the missing claim limitations of claim 1 of the prior patent, and claim 2 is nearly an exact duplicate of claim 1 of the prior patent.  The rest of the dependent claims recite almost, if not exactly, the same claim limitations found in the dependent claims of the prior patent.  Therefore the rejections are applied to the rest of the claims for the same rationale set forth above.

Claim Rejections - 35 USC § 102
07.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

08.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

09.	Claims 1, 5 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balmin et al. (US PGPub 2012/0311581), hereinafter “Balmin”.
	Consider claim 1, Balmin discloses a computer-implemented method comprising:
	receiving a request to perform a shuffle operation on a data stream that comprises a plurality of records that each include a key, the shuffle operation being an operation that groups the plurality of records in the data stream by key (paragraphs [0027], [0048], a shuffle operation is received for a stream of data records, which creates groups of keyed data records);
	assigning an initial key range that corresponds to the data stream to a first shuffler of a plurality of shufflers (paragraphs [0027], [0028], [0061], a range of keys are assigned to the data);
	determining to reconfigure the shuffle operation (paragraphs [0021], [0032], [0044], [0046], the performance of the shuffler is analyzed to determine if a change or update occurs);
	in response to determining to reconfigure the shuffle operation, reconfiguring the shuffle operation while the shuffle operation is running, the reconfiguring comprising assigning a new key range for the first shuffler that is different than the initial key range that was assigned to the shuffler (paragraphs [0032], [0038], the key ranges of the data can be changed to reflect changes made to the shuffler).
	Consider claim 5, and as applied to claim 1 above, Balmin discloses a method comprising:
	merging the initial key range and another key range to produce a merged key range and assigning the merged key range to the first shuffler (paragraphs [0027], [0059], during a shuffle phase, the map reduce operation can merge the key ranges of the data).
	Consider claim 6, and as applied to claim 1 above, Balmin discloses a method comprising:
	splitting the initial key range to produce two or more split key ranges and assigning at least one of the two or more split key ranges to the first shuffler (paragraphs [0027], [0032], split key ranges can be determined based on splitting a key range and assigning it to the shuffle operation).
	Consider claim 7, and as applied to claim 1 above, Balmin discloses a method comprising:
	determining that the first shuffler is experiencing a high load condition based on the performance statistics (paragraphs [0032], [0044], [0045], metadata is used to determine usage, which is used in load balancing of the operations);
	the new key range for the first shuffler that is different than the initial key range that was assigned to the first shuffler comprises a subset of the initial key range (paragraphs [0038], [0065], [0074], the key ranges can be modified to allow the shuffle operations to perform at a higher level).
	Consider claim 8, and as applied to claim 1 above, Balmin discloses a method comprising:
	determining that the first shuffler is experiencing a low load condition based on the performance statistics (paragraphs [0032], [0044], [0045], metadata is used to determine usage, which is used in load balancing of the operations);
	the new key range for the first shuffler that is different than the initial key range that was assigned to the first shuffler comprises both keys in the initial key range and keys in another key range that is different than the initial key range (paragraphs [0038], [0065], [0074], the key ranges can be modified to allow the shuffle operations to perform at a higher level).
	Consider claim 9, and as applied to claim 1 above, Balmin discloses a method comprising:
	assigning an initial key range that corresponds to the data stream to the first shuffler occurs after receiving the request to perform the shuffle operation on the data stream that comprises the plurality of records that each include the key and before obtaining the performance statistics for plurality of shufflers in regards to the shuffle operation (paragraphs [0028], [0047], [0056], the shuffler operation begins first, which is followed by the grouping of keys to be assigned to the data stream, which is followed by being able to generate the statistics for the shuffler during the shuffle operations).
	Consider claim 10, and as applied to claim 1 above, Balmin discloses a method comprising:
	storing shuffler operation results in persistent storage (paragraphs [0084], [0093], different types of storage systems are able to store the results of the shuffler operations).
	Claims 11 – 20 are rejected under the same rationale as claims 1 – 10 above.  Claims 11 – 17 recite a system and claims 18 – 20 recite a non-transitory computer-readable medium, whereas claims 1 – 10 recite a method.  However, with the exception of claim 12, the exact same claim limitations are being claimed in claims 11 – 20 and the same rejections, with respect to claims 1 – 10, is applied therein.
	With respect to claim 12, Balmin discloses a system comprising:
	obtaining performance statistics for the plurality of shufflers in regards to the shuffle operation (paragraphs [0021], [0032], [0044], [0046], statistics about the shuffler, such as metadata and state information, is used to determine load balancing operations for the data stream), obtaining the performance statistics comprising obtaining load balancing statistics for the plurality of shufflers (paragraphs [0032], [0045], statistics for load balancing are obtained based on the status of the shuffler).

Allowable Subject Matter
10.	Claims 2 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims, as well as the double patenting rejections being overcome.

Reasons for the Indication of Allowable Subject Matter
11.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 2 – 4 in the instant application is because the prior arts of record do not teach or suggest obtaining performance statistics for the shufflers, analyzing the performance statistics, and then determining to reconfigure the shuffle operations based on the analyzing the performance statistics.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Relevant Prior Art Directed to State of Art
12.	Palanisamy et al. (US Patent 8,972,986) discloses a method for resource allocation for map-reduce job execution.  Output units from map functions is passed to a shuffler modules, which shuffles the output units based on keys and values.

Conclusion
13.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

December 03, 2022